Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-02357-REB-KLM

 PATRICK McGUIRE,

      Plaintiff,

 v.

 AARGON AGENCY, INC.,

      Defendant.


                                           SCHEDULING ORDER


                               1. DATE OF CONFERENCE
                    AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          On August 27, 2019, the Court set the Scheduling Conference for November 6, 2019 at 9:30 AM in

 Courtroom A-401, Fourth Floor, Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado

 before Magistrate Judge Kristen L. Mix.

  Joseph S. Davidson                                   David J. Kaminski
  Mohammed O. Badwan                                   CARLSON & MESSER LLP
  SULAIMAN LAW GROUP, LTD.                             5901 West Century Boulevard
  2500 South Highland Avenue                           Suite 1200
  Suite 200                                            Los Angeles, California 90045
  Lombard, Illinois 60148                              +1 310-242-2200
  +1 630-575-8181                                      kaminskd@cmtlaw.com
  jdavidson@sulaimanlaw.com
  mbadwan@suliamanlaw.com                              Counsel for Aargon Agency, Inc.

  Counsel for Patrick McGuire

                                  2. STATEMENT OF JURISDICTION

          The Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1692k and 28 U.S.C. § 1331.

                                                      1
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 2 of 7




                            3. STATEMENT OF CLAIMS AND DEFENSES

 a.      Plaintiff(s): On August 19, 2019, Plaintiff filed this case against Defendant alleging violations

         of the Fair Debt Collection Practices Act (“FDCPA), 15 U.S.C. § 1692 et seq., Plaintiff

         alleges that Defendant violated 15 U.S.C. §§ 1692e(2), e(5) and e(10) by falsely suggesting

         that interest will accrue on Plaintiff’s delinquent Denver Health & Hospital Facility

         obligation absent payment. By including “Interest Accrued” – even showing $0.00 – could

         imply the future accrual of interest. Plaintiff’s account balance, however, was not varying

         over time – this debt was not accruing interest.

 b.      Defendant: Defendant denies that it violated the Fair Debt Collection Practices Act, 15

         U.S.C. §1692, et seq. Defendant further denies that it falsely suggested that interest would

         accrue on Plaintiff’s Denver Health & Hospital Facility debt.

                                         4. UNDISPUTED FACTS

 The following facts are undisputed:

         None.

                                    5. COMPUTATION OF DAMAGES

 a.      Plaintiff: As a result of Defendant’s violation(s) of 15 U.S.C. §§ 1692e(2), e(5) and e(10), Plaintiff

         is seeking (i) any actual damage, (ii) such additional damages as the court may allow, but not

         exceeding $1,000.00, and (iii) the costs of the action, together with reasonable attorney’s fees as

         determined by the court.

 b.      Defendant: Defendant requests the following relief: Defendant will seek to dismiss Plaintiff’s case

         with prejudice, and seek to recover defense attorneys’ fees and costs incurred herein, and for such

         further relief as the Court deems just and equitable.
                                                       2
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 3 of 7




                           6. REPORT OF PRECONFERENCE
                   DISCOVERY AND MEETING UNDER FED. R. CIV. P. 26(f)

 a.    Date of Rule 26(f) meeting.

       October 8, 2019.

 b.    Names of each participant and party he/she represented.

  Joseph S. Davidson                                    David J. Kaminski
  SULAIMAN LAW GROUP, LTD.                              CARLSON & MESSER LLP
  2500 South Highland Avenue                            5901 West Century Boulevard
  Suite 200                                             Suite 1200
  Lombard, Illinois 60148                               Los Angeles, California 90045
  +1 630-575-8181                                       +1 310-242-2200
  jdavidson@sulaimanlaw.com                             kaminskd@cmtlaw.com

  Counsel for Patrick McGuire                           Counsel for Aargon Agency, Inc.

 c.    Statement as to when Rule 26(a)(1) disclosures were made or will be made.

       Rule 26(a)(1) disclosures will be made on or before October 22, 2019.

 d.    Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P. 26(a)(1).

       None.

 e.    Statement concerning any agreements to conduct informal discovery:

       None.

 f.    Statement concerning any other agreements or procedures to reduce discovery and other litigation

       costs, including the use of a unified exhibit numbering system.

       None.

 g.    Statement as to whether the parties anticipate that their claims or defenses will involve extensive

       electronically stored information, or that a substantial amount of disclosure or discovery will involve

       information or records maintained in electronic form.

       The parties do not anticipate that their claims or defenses will involve extensive

                                                    3
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 4 of 7




          electronically stored information, or that a substantial amount of disclosure or discovery

          will involve information or records maintained in electronic form.

 h.       Statement summarizing the parties’ discussions regarding the possibilities for promptly settling or

          resolving the case.

          None.

                                                7. CONSENT

          All parties     □ [have]     ■    [have not] consented to the exercise of jurisdiction of a magistrate

 judge.

                                     8. DISCOVERY LIMITATIONS

 a.       Modifications which any party proposes to the presumptive numbers of depositions or interrogatories

          contained in the Federal Rules.

          Two (2) depositions each.

 b.       Limitations which any party proposes on the length of depositions.

          Seven (7) hours each.

 c.       Limitations which any party proposes on the number of requests for production and/or requests for

          admission.

          Twenty-five (25) each.

 d.       Other Planning or Discovery Orders

          No opposed discovery motions are to be filed with the Court until the parties comply with

          D.C.COLO.LCivR. 7.1(a). If the parties are unable to reach agreement on a discovery issue

          after conferring, they shall arrange a telephone hearing with Magistrate Judge Mix

          regarding the issue. Both of these steps must be completed before any contested discovery

          motions are filed with the Court.
                                                      4
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 5 of 7




                                   9. CASE PLAN AND SCHEDULE

 a.    Deadline for Joinder of Parties and Amendment of Pleadings:

       December 20, 2019.
 b.    Discovery Cut-off:

       June 9, 2020.

 c.    Dispositive Motion Deadline:

       July 9, 2020.

 d.    Expert Witness Disclosure

       1.      The parties shall identify anticipated fields of expert testimony, if any.

               March 18, 2020.

       2.      Limitations which the parties propose on the use or number of expert witnesses.

               NONE.

       3.      The parties shall designate all experts and provide opposing counsel and any pro se parties

               with all information specified in Fed. R. Civ. P. 26(a)(2) on or before April 15, 2020.

       4.      The parties shall designate all rebuttal experts and provide opposing counsel and any pro se

               party with all information specified in Fed. R. Civ. P. 26(a)(2) on or before May 13, 2020.

 e.    Identification of Persons to Be Deposed:

       Plaintiff

       Defendant’s Fed. R. Civ. P. 30(b)(6) corporate representative

 f.    Deadline for Interrogatories:

       April 3, 2020.

 g.    Deadline for Requests for Production of Documents and/or Admissions

       April 3, 2020.

                                                     5
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 6 of 7




                             10. DATES FOR FURTHER CONFERENCES

         [The magistrate judge will complete this section at the scheduling conference if he or she has not
 already set deadlines by an order filed before the conference.]

 a.     Status conferences will be held in this case at the following dates and times:

        _ ______________________________________________________________________

 b.     A final pretrial conference will be held in this case on ____________at o’clock _____m. A Final

        Pretrial Order shall be prepared by the parties and submitted to the court no later than seven (7) days

        before the final pretrial conference.

                                 11. OTHER SCHEDULING MATTERS

 a.     Identify those discovery or scheduling issues, if any, on which counsel after a good faith effort, were

        unable to reach an agreement.

        None at this time.

 b.     Anticipated length of trial and whether trial is to the court or jury.

        Plaintiff: 2 to 3 days. Trial is to jury.

        Defendant: 2 to 3 days. Court Trial.

 c.     Identify pretrial proceedings, if any, that the parties believe may be more efficiently or economically

        conducted in the District Court’s facilities at 212 N. Wahsatch Street, Colorado Springs, Colorado

        80903-3476; Wayne Aspinall U.S. Courthouse/Federal Building, 402 Rood Avenue, Grand Junction,

        Colorado 81501-2520; or the U.S. Courthouse/Federal Building, 103 Sheppard Drive, Durango,

        Colorado 81303-3439.

        None at this time.

                         12. NOTICE TO COUNSEL AND PRO SE PARTIES

        The parties filing motions for extension of time or continuances must comply with D.C.COLO.LCivR

                                                        6
Case 1:19-cv-02357-REB-KLM Document 17 Filed 10/28/19 USDC Colorado Page 7 of 7




 6.1(c) by submitting proof that a copy of the motion has been served upon the moving attorney's client, all

 attorneys of record, and all pro se parties.

         Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or

 Practice Standards established by the judicial officer presiding over the trial of this case.

         With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

         Counsel and unrepresented parties are reminded that any change of contact information must

 be reported and filed with the Court pursuant to the applicable local rule.

                             13. AMENDMENTS TO SCHEDULING ORDER

         The scheduling order may be altered or amended only upon a showing of good cause.

 DATED this                                     day of                    , 20    .

 BY THE COURT:


                                                               United States Magistrate Judge

  APPROVED:

  /s/ Joseph S. Davidson                                     /s/ David J. Kaminski

  Joseph S. Davidson                                         David J. Kaminski
  SULAIMAN LAW GROUP, LTD.                                   CARLSON & MESSER LLP
  2500 South Highland Avenue                                 5901 West Century Boulevard
  Suite 200                                                  Suite 1200
  Lombard, Illinois 60148                                    Los Angeles, California 90045
  +1 630-575-8181                                            +1 310-242-2200
  jdavidson@sulaimanlaw.com                                  kaminskd@cmtlaw.com

  Counsel for Patrick McGuire                                Counsel for Aargon Agency, Inc.




                                                         7
